DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 12 January 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities:
Para. 37 and 68 each are missing the term “as” between “such” and “by”.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 10, the disclosure fails to provide sufficient written description for “adjust by a first factor the polar coordinate of each identified symbol corresponding to a clockwise rotation, and adjust by a second factor the polar coordinate of each identified symbol corresponding to a counterclockwise rotation; and (v) analyze the resulting adjusted polar coordinates to determine the strategic cancellation test identification plan carried out by the patient during the identification of the plurality of symbols” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the specification identifies one of the embodiments under the claims a physical pen-and-paper test wherein the system may receive input about which symbols were selected after the test, such as by scanning the marked-up test or otherwise receiving information about symbols were received and preferably in what order.  See para. 37 of the specification.  However, the disclosure is silent regarding identifying the order in which the symbols are selected in this particular embodiment which is critical to perform the claimed functionality.  Thus, the disclosure provides insufficient written description for this embodiment under the claims.  Dependent claims 2-9 and 11-15 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
Step 1
The instant claims are directed to a method and a product which falls under the four statutory categories (STEP 1: YES).
Step 2A, Prong 1
However, the independent claims recite analyzing an individual's strategic cancellation test identification plan, comprising: providing, to the individual, a visual cancellation test pattern comprising a plurality of each of a plurality of different symbols, wherein each symbol is associated with location information for that symbol; providing, to the individual, an indication of a target symbol in the cancellation test pattern to identify, wherein the target symbol is one of the plurality of different symbols; receiving, from the individual, an identification of a plurality of symbols within the visual cancellation test pattern; receiving, for each of the plurality of identified symbols, the associated location information; converting the received location information for each of the plurality of identified symbols to a polar coordinate; adjusting, by a first factor, the polar coordinate of each identified symbol corresponding to a clockwise rotation and adjusting, by a second factor, the polar coordinate of each identified symbol corresponding to a counterclockwise rotation; analyzing the resulting adjusted polar coordinates to determine the strategic cancellation test identification plan carried out by the patient during the identification of the plurality of symbols; and generating a report comprising the determined strategic cancellation test identification plan carried out by the patient during the identification of the plurality of symbols.
The dependent claims further recite convert the associated location information of each of the plurality of identified symbols to a polar coordinate using a function that maps Cartesian coordinates to polar coordinates; or wherein the step of adjusting the polar coordinates using the first factor or second factor comprises determining a first derivative comprising a difference between each identified symbol compared to its predecessor; wherein the step of adjusting the polar coordinates comprises adjusting a polar coordinate by a first factor when the first derivative exceeds π, the first factor comprising subtracting 2π from the polar coordinate, and further comprises adjusting a polar coordinate by a second factor when the first derivative exceeds -π, the second factor comprising adding 2π to the polar coordinate; or wherein at (iv) alternatively adjust by a first factor the polar coordinate of a reference signal corresponding to each identified symbol corresponding to a clockwise rotation, and adjust by a second factor the polar coordinate of the reference signal corresponding to each identified symbol corresponding to a counterclockwise rotation, to generate adjusted polar coordinates for the reference signal; and further wherein at (v) the processor is alternatively configured to analyze the generated adjusted polar coordinates for the reference signal to determine the strategic cancellation test identification plan carried out by the patient during the identification of the plurality of symbols; or wherein the step of adjusting the polar coordinates comprises adjusting a polar coordinate by one or more degrees; or wherein the step of analyzing the resulting adjusted polar coordinates comprises comparing the adjusted polar coordinates to unadjusted polar coordinates of a reference signal.
The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it merely describes providing a test to an individual, assessing the individual’s performance on the test, and generating a report which is merely collecting information, analyzing the information, and outputting the results of the collection and analysis.  
The receiving, converting, adjust, analyzing and generating a report steps amount to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgment, opinion) with the aid of pen and paper but for the recitation of generic computer components.  Even if humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps, the use of such physical aid does not negate the mental nature of these limitations.  
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES).
Step 2A, Prong 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a cancellation test system (claim 1), a processor (claim 1), and a user interface (claim 1) is not sufficient to impart patentability to the method performed by the apparatus.  Although the claims recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their basic computer functions. This is evidenced by at least Fig. 3 which illustrates the components as non-descript black boxes or stock images and Fig. 1-2 which identify the claimed invention as merely a process.  Further evidence is provided by the specification.  See, for example, at least para. 17, 29-33, 37, 38, 43, 47, 52-70, 74-77, 83, and 85 which identify that the structural elements are ancillary to the claimed invention.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the method claims are silent regarding any additional elements actively performing the claimed functions indicating that the entire method is performed by a human. The claims, both individually and as a whole, do not recite any limitations that improve the functionality of the computer system because the claimed receiving, converting, adjusting, and analyzing steps are merely performing the steps of processing data. Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  Again, this is evidenced by the manner in which these components are disclosed.  It should be noted that because the courts have made it clear that the mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computing device and associated hardware does not affect this analysis.  See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty Ltd. v. CLS Bank Int’l, 573 US 208, 224-26 (2014).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  For example, the claimed performance of steps is wholly encompassed by the judicial exception as identified in Step 2A, Prong 1 above, as they merely amount to collecting information, analyzing the information, and outputting the results of the collection and analysis.  This further identifies that none of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  For example, while the claims and the disclosure identify that the claimed invention is for “analyzing an individual’s strategic cancellation test identification plan”, it is silent regarding any treatment for a disease or medical condition, let alone a particular treatment for a particular disease or medical condition.  See at least para. 56 which recites that “once the report or information is generated, it can be provided to a clinician, researcher, or other user to review. The recipient may utilize the report to determine whether the individual utilized a spiral or circular pattern during the test, or perhaps utilized another type of pattern. According to an embodiment, a clinician may, for example, diagnose a disorder or hypothesize the existence of a particular disorder based on the output of the report. The clinician may additional or alternatively select a specific treatment based on the output of the report.”  Thus, the claimed invention is merely the inclusion of identifying a spiral search strategy in the performance of any cancellation test, which is, in and of itself, not an additional element nor, contrary to assertions made in the specification (see, for example, at least para. 5), new to cancellation test assessment.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to a judicial exception.  (STEP 2A, PRONG 2: NO).   
Step 2B
The claim does not include additional elements that is sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, the claims do not provide a particular machine or improvement thereof, nor effect a particular treatment.  Also, as addressed in Step 2A, Prong 2, above, the process does not require the use of a particular machine, nor does it result in the transformation of an article. In particular, the method as claimed can be construed as performed entirely by a human.  The claims do not involve an improvement in a computer or other technology.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The lack of improvement to the computer or other technology is evidenced by the lack of incorporation of specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  In particular, the claimed invention is merely the inclusion of identifying a spiral search strategy in the performance of any cancellation test, which is, in and of itself, not an additional element nor new to cancellation test assessment, contrary to assertions made in the specification (see, for example, at least para. 5).  For example, Thareja1 includes spiral search strategy as a known search strategy along with horizontal and vertical search strategies while at least Samuelsson2, Huang3, and Warren4 identify that other search strategies (such as a diagonal search strategy, mixed search strategy, or various rectilinear search strategies) were known well before the effective filing date of the claimed invention.  Thus, the focus of the claimed
invention is on the analysis of the collected data, which is itself at best merely an improvement
within the abstract idea. See pg. 2-3 in SAP America Inc. v. lnvestpic, LLC (890 F.3d 1016, 126
USPQ2d 1638 (Fed. Cir. 2018) which proffered “[w]e may assume that the techniques claimed
are groundbreaking, innovative, or even brilliant, but that is not enough for eligibility. Nor is it
enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of
prior art, passing muster under 35 U.S.C. §§ 102 and 103. The claims here are ineligible
because their innovation is an innovation in ineligible subject matter. Their subject is nothing but
a series of mathematical calculations based on selected information and the presentation of the
results of those calculations.  Furthermore, the steps are merely recited to be performed by, or using, the elements while the specification makes clear that the computerized system itself is ancillary to the claimed invention as identified above.  This further identifies that none of the hardware offer a meaningful limitation beyond, at best, generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.   Viewed as a whole, the additional claim elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are ineligible under 35 USC 101 because they are directed to judicial exceptions (abstract ideas), and the claims as a whole do not integrate the exceptions into a practical application or amount to significantly more than the exceptions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bindler et al. (US 2003/0059750) discloses providing online psychological services including cancellation tests, identified in Bindler as Cognitive Search Strategies.
Atkins et al. (US 2007/0166675) discloses providing a computerized cancellation test, identified in Atkins as a visual search exercise.
Wariar et al. (US 2008/0033303 and US 8,337,408) discloses providing computerized cancellation tests.
Kim et al. (US 2009/0265670) discloses detecting a spiral pattern created by a user and whether the spiral pattern is clockwise or counterclockwise.
Tanaka et al. (US 2010/0016730) discloses providing computerized line and star cancellation tests.
Carroll et al. (US 2011/0091847) discloses computerized perceptual tasks which may be search tasks, detection tasks, recognition tasks, etc.
Gillies et al. (US 2016/0171696) discloses assessing attentional deficit including a computerized star cancellation test.
Tadi et al. (US 2018/0336973) discloses assessing neglect using a cancellation task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715              

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Thareja, T., Ballantyne, A. O., & Trauner, D. A. (2012). Spatial analysis after perinatal stroke: patterns of neglect and exploration in extra-personal space. Brain and cognition, 79(2), 107-116.
        2 Samuelsson, H., Hjelmquist, E. E., Jensen, C., & Blomstrand, C. (2002). Search pattern in a verbally reported visual scanning test in patients showing spatial neglect. Journal of the International Neuropsychological Society, 8(3), 382-394.
        3 Huang, H. C., & Wang, T. Y. (2008). Visualized representation of visual search patterns for a visuospatial attention test. Behavior Research Methods, 40(2), 383-390.
        4 Warren, M., Moore, J. M., & Vogtle, L. K. (2008). Search performance of healthy adults on cancellation tests. The American Journal of Occupational Therapy, 62(5), 588-594.